Citation Nr: 9926228	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for disc disease, lumbar 
spine status post laminectomy currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
October 1966.  

The veteran filed a written application in February 1979 for 
service connection for ulcerative colitis as secondary to the 
medications taken for a back condition.  This matter has not 
been adjudicated and is referred to the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) for a rating decision.  In addition, in the 
veteran's substantive appeal in July 1998, he indicated that 
he could no longer work due to his service-connected 
disability.  This appears to be a claim for a total rating 
based on individual unemployability which has not been 
adjudicated.  This matter is also referred to the RO for 
appropriate action.   

The matter before the Board of Veterans' Appeals (Board) is an 
appeal from a September 1997 rating decision from the VARO in 
which the veteran was denied an increased rating for disc 
disease, lumbar spine status post laminectomy currently 
evaluated as 40 percent disabling.  


REMAND

The veteran contends that his service-connected disability of 
disc disease, lumbar spine status post laminectomy results in 
greater impairment than is reflected by the currently 
assigned disability rating of 40%.  His January 1980 
application/statement alleged that the pain associated with 
the sciatic radiation is such that he cannot remain standing, 
sitting, or lying down for any extended period of time 
without the radiating pain.  In addition, the May 1997 
statement in support of claim noted that the veteran 
continued to take pain medication prescribed to him by the VA 
Medical Center (VAMC) Long Beach doctors.  The May 1998 
notice of disagreement stated that he has jerking of his 
legs, muscle spasms, chronic back pain, pain in his 
testicles, and episodes of sciatic pain in his legs.  
Finally, at the November 1998 hearing, the veteran testified 
that he experienced muscle spasms and pain going down his 
legs.  In addition, his right foot burned during urination.  
Transcript, page 2.  

The record shows that the veteran receives Social Security 
benefits.  Additionally, medical records that have not been 
obtained may be pertinent.  

First, the veteran testified at the November 1998 hearing 
that he receives Social Security Disability benefits.  
Transcript, page 3.  The record does not show that the RO 
requested or obtained any Social Security Disability medical 
examination reports.  

Second, the claims folder shows that the last records 
obtained from the Long Beach VA Medical Center (VAMC) are 
dated April 1998.  Transcript, page 4.  However, the veteran 
testified that he returned to the VAMC since April 1998.  
Transcript, page 4.  In addition, Dr. J.T. conducted a 
compensation examination as requested by the VA in December 
1998.  The history, as noted on the Compensation and Pension 
Evaluation report, stated, "He [the veteran] reports that he 
is being followed at the VA Medical Center.  About two or 
three months ago he had a lumbar spine x-ray done the results 
of which are unknown."  The record does not show that the 
examiner reviewed the lumbar spine X-ray; nor does it show 
that the RO requested or obtained medical records from the 
VAMC for the period after April 1998.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining SSA records.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  This duty is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Full compliance with the duty to assist also 
includes VA's assistance in obtaining relevant records from 
physicians when the veteran has provided concrete data as to 
time, place and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  Moreover, where the VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  Thus, a remand to obtain all the SSA records 
and the Long Beach VAMC medical records from April 1998 to 
the present is required.

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain from the Social 
Security Administration a copy of its 
decision awarding the veteran disability 
benefits and the medical records upon 
which that decision was based.  The 
veteran should provide written 
authorization for the release of these 
records.  

2.  The RO should obtain medical records 
from the Long Beach VAMC for April 1998 
to the present.  The RO should also 
obtain any other pertinent and current VA 
medical records identified by the 
veteran.  

3.  After obtaining the records requested 
above, the veteran should be afforded VA 
orthopedic and neurological examinations 
to evaluate the nature and severity of 
the veteran's back disability.  All tests 
and studies deemed helpful by both 
examiners should be conducted in 
conjunction with the examinations and the 
results made available to the examiners 
for review.  The claims folder must be 
made available to and be reviewed by the 
examiners prior to the examination.  Each 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion 
measurements.  The examiners should also 
record information concerning pain on 
use, objective manifestations of pain, 
and comment on the functional 
limitations, if any, caused by the 
service-connected disc disease.  The 
complete rationale for all opinions 
expressed should be fully explained.  The 
examiners should provide an opinion 
concerning the impact of the veteran's 
disability on his employability.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including 
the medical examinations and requested 
opinions, have been conducted and 
completed in full.  If not, the reports 
should be returned to the examiners for 
corrective action.  Additionally, if 
anything in the reports appears 
inconsistent with the other report, they 
should be returned to the examiners for 
additional explanation, clarification, or 
if necessary, reconciliation of the two 
differing opinions.  

5.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case on all 
issues in appellate status and provide 
the veteran and his representative with 
an appropriate opportunity to respond.  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  The Board intimates no opinion as to 
the ultimate outcome of this case.  No action is required of 
the veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


